DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, and with traverse of Species II, drawn to a device (i.e. package for a power semiconductor device) with top and bottom of the housing being discreet components bonded to one another via an adhesive or sealant in the reply filed on July 19, 2022 is acknowledged.  Pursuant to the election, claims 11-13 covering Species I and claim 20 covering Invention II has been withdraw from consideration.  Accordingly, claims 1-10 and 14-19 are ready for the examination.  With respect to the Applicant’s argument that the Species I and II were incorrectly identified as being shown in Figs. 1 and 2, respectively, it is noted that while that might be true, the application nonetheless discloses two distinct Species I (claim 11) and II (claim 14) as discussed in the restriction requirement and further confirmed by the Applicant.  Thus, restriction requirement is considered proper.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the opposite distal ends of the second array of heat transfer elements” being “directly physically bonded to the first major surface of the second power semiconductor module” as recited in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katou et al. (US 2014/0091452, hereinafter “Katou”).
Regarding claim 1, Katou teaches in Figs. 1 and 2(a)-2(c) (shown below) and related text a package for a power semiconductor device (Fig. 1 and ¶[0052]), the package comprising: 
a housing having (20, 40, 41, Fig. 1 and ¶¶[0054] and [0073]-[0074]) a longitudinal axis, a top, and a bottom; 
a power semiconductor module (e.g. elements encapsulated and including body 21, Fig. 1 and ¶[0052]) disposed within the housing and having a first major surface and an opposite second major surface; 
a first fluidic channel (e.g. a portion of coolant path 30 (33) above the power semiconductor module, Fig. 1 and ¶[0071]) extending in a longitudinal direction parallel to the longitudinal axis of the housing between the top of the housing and the first major surface of the power semiconductor module; 
a first array of heat transfer elements (19, Fig. 1 and ¶[0054]) physically bonded (Fig. 1 and ¶[0066]) to the first major surface of the power semiconductor module and disposed within the first fluidic channel (Fig. 1); 
a second fluidic channel (e.g. a portion of coolant path 30 (33) below the power semiconductor module, Fig. 1 and ¶[0071]) extending in the longitudinal direction between the bottom of the housing and the second major surface of the power semiconductor module; and 
a second array of heat transfer elements (18, Fig. 1 and ¶[0054]) physically bonded (Fig. 1 and ¶[0066]) to the second major surface of the power semiconductor module and disposed within the second fluidic channel (Fig. 1).


    PNG
    media_image1.png
    665
    506
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    713
    497
    media_image2.png
    Greyscale



Regarding claim 2 (1), Katou teaches wherein the housing includes an inlet (i.e. coolant entrance point “coolant in,” Fig. 1) disposed at a first end thereof and an outlet (i.e. coolant exit point “coolant out,” Fig. 1) disposed at an opposite second end thereof (Fig. 1), and 
wherein the inlet and the outlet of the housing are in fluid communication with the first fluidic channel and with the second fluidic channel (Fig. 1).
Regarding 3 (1), Katou wherein the power semiconductor module comprises: 
first and second heat transfer plates (13 and 14, Figs. 1 and 2(b) and ¶[0054]) spaced apart from one another and disposed on opposite first and second sides of the power semiconductor module (Figs. 1 and 2(b)), 
wherein the first major surface of the power semiconductor module is at least partially defined by the first heat transfer plate, and wherein the second major surface of the power semiconductor module is at least partially defined by the second heat transfer plate (Figs. 1 and 2(b)).
	Regarding claim 4 (3), Katou teaches wherein the first array of heat transfer elements (i.e. 19 in the portion of coolant path 30 (33) above the power semiconductor module, Figs. 1 and 2(b) and ¶[0054]) is physically bonded (Figs. 1 and 2(b) and ¶[0066]) to the first heat transfer plate (e.g. 14, Figs. 1 and 2(b) and ¶[0054])  of the power semiconductor module, and 
wherein the second array of heat transfer elements (i.e. 19 in the portion of coolant path 30 (33) below the power semiconductor module, Figs. 1 and 2(b))  is physically bonded (Figs. 1 and 2(b) and ¶[0066]) to the second heat transfer plate (13, Figs. 1 and 2(b) and ¶[0054]) of the power semiconductor module.
Regarding claim 5 (4), Katou teaches wherein heat transfer fluid (¶[0059]) flowing in the longitudinal direction through the first fluidic channel (30 (33), Fig. 1 and ¶[0071]) contacts the first heat transfer plate (14, Figs. 1) and ¶[0054]) of the power semiconductor module and the first array of heat transfer elements (19, Fig. 1), and
wherein heat transfer fluid (¶[0059]) flowing in the longitudinal direction through the second fluidic channel (30 (33), Fig. 1 and ¶[0071]) contacts the second heat transfer plate (13, Fig. 1 and ¶[0054]) of the power semiconductor module and the second array of heat transfer elements (19, Fig. 1).
Regarding claim 6 (1), Katou teaches wherein the first and second fluidic channels are formed within the housing (Fig. 1).  It is noted that the limitation specifying that the first and second fluid channels are formed “by removing a sacrificial material from the housing” renders the claim a product-by process claim which is treated according to MPEP § 2113, which states that “[e]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.”  Since Katou teaches all the structure, the claimed method does not distinguish from the prior art. 
Regarding claim 7 (1), Katou further teaches a second power semiconductor module (i.e. a second power semiconductor module of a second package 10, Fig. 1 and ¶[0052]) and a third power semiconductor module (i.e. a third power semiconductor module of a third package 10, Fig. 1 and ¶[0052]), wherein the second power semiconductor module and the third power semiconductor module are disposed within the housing, and wherein the power semiconductor modules are positioned in a stacked arrangement (Fig. 1 and ¶[0052]), one above another, in the housing (Fig. 1).
Regarding claim 8, Katou teaches in Figs. 1 and 2(a)-2(c) (shown above) and related text a package for a power semiconductor device, the package comprising: 
a housing (20, 40, 41, Fig. 1 and ¶¶[0054] and [0073]-[0074]) having a longitudinal axis, a top, and a bottom; 
a power semiconductor module (e.g. elements encapsulated and including body 21, Fig. 1 and ¶[0052]) disposed within the housing and having a first major surface that faces toward the top of the housing and an opposite second major surface that faces toward the bottom of the housing (Fig. 1);
a first fluidic channel (e.g. a portion of coolant path 30 (33) above the power semiconductor module, Fig. 1 and ¶[0071]) extending in a longitudinal direction parallel to the longitudinal axis of the housing between the top of the housing and the first major surface of the power semiconductor module; 
a first array of heat transfer elements (19, Fig. 1 and ¶[0054]) disposed within the first fluidic channel (Fig. 1) and having proximal ends directly physically bonded to the first major surface of the power semiconductor module (Fig. 1 and ¶[0066]) and opposite distal ends extending away from the power semiconductor module toward the top of the housing (Fig. 1); 
a second fluidic channel (e.g. a portion of coolant path 30 (33) below the power semiconductor module, Fig. 1 and ¶[0071]) extending in the longitudinal direction between the bottom of the housing and the second major surface of the power semiconductor module (Fig. 1); and 
a second array of heat transfer elements (18, Fig. 1 and ¶[0054]) disposed within the second fluidic channel (Fig. 1) and having proximal ends directly physically bonded to the second major surface of the power semiconductor module (Fig. 1 and ¶[0066]) and opposite distal ends extending away from the power semiconductor module toward the bottom of the housing (Fig. 1), 
wherein heat transfer fluid flowing in the longitudinal direction through the first fluidic channel contacts the first major surface of the power semiconductor module and the first array of heat transfer elements (Fig. 1), and 
wherein heat transfer fluid flowing in the longitudinal direction through the second fluidic channel contacts the second major surface of the power semiconductor module and the second array of heat transfer elements (Fig. 1).
Regarding claim 9 (8), Katou teaches wherein the proximal ends of the first array of heat transfer elements are each physically bonded to the first major surface of the power semiconductor module at discrete contact points (Fig. 1 and ¶[0066]), and 
wherein the proximal ends of the second array of heat transfer elements are each physically bonded to the second major surface of the power semiconductor module at discrete contact points (Fig. 1 and ¶[0066]).
Regarding claim 10 (8), Katou teaches wherein the first array of heat transfer elements and the second array of heat transfer elements are configured to respectively transfer heat away from the first and second major surfaces of the power semiconductor module via conduction (i.e. since the structure disclosed is the same as claimed the first and second heat transfer elements would transfer heat away from the first and second major surfaces of the power semiconductor module via conduction, Fig. 1), and 
wherein heat transfer fluid flowing through the first and second fluidic channels can respectively transfer heat away from the first and second major surfaces of the power semiconductor module via convection (i.e. since the structure disclosed is the same as claimed the heat transfer fluid flowing through the first and second fluidic channels would transfer heat away from the first and second major surfaces of the power semiconductor module via convection).
Regarding claim 15 (8), Katou teaches wherein the power semiconductor module comprises: 
first and second heat transfer plates (13 and 14, Figs. 1 and 2(b) and ¶[0054]) spaced apart from one another and disposed on opposite first and second sides of the power semiconductor module (Fig. 1), 
wherein the first major surface of the power semiconductor module is at least partially defined by the first heat transfer plate and the second major surface of the power semiconductor module is at least partially defined by the second heat transfer plate (Figs. 1 and 2(b)).
Regarding claim 16 (15), Katou wherein the power semiconductor module further comprises: 
a body (21, Figs. 1 and 2(b) and ¶¶[0068]-[0069]); 
a semiconductor die (i.e. semiconductor chip, 11, Figs. 1 and 2(b) and ¶[0052]) enclosed within the body; and 
a plurality of leads (16 and 17, Figs. 2(a) and 2(c) and ¶[0054]) electrically connected to the semiconductor die and extending from the body in a lateral direction transverse to the longitudinal axis of the housing (Fig. 2(a)).
Regarding 17 (16), Katou teaches wherein one or more portions of the housing are physically bonded to an outer peripheral region of the body of the power semiconductor module (Figs. 1 and 2(b) and ¶¶[0068]-[0070]).
Regarding claim 18 (8), Katou teaches wherein the housing is made of a dielectric polymeric material (22, Fig. 1 and ¶[0070]), the first array of heat transfer elements are made of a metal or ceramic material (19, Figs. 1 and 2(b) and ¶[0066]-[0067]), and 
wherein the second array of heat transfer elements are made of a metal or ceramic material (18, Figs. 1 and 2(b) and ¶[0066]-[0067]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katou as applied to claim 8 above and further in view of Matsuzawa et al. (US 2020/0176354, hereinafter “Matsuzawa”).
Regarding claim 19 (8), teaching of Katou was discussed above in the rejection of claim 8 and further includes wherein the power semiconductor module is a first power semiconductor module (i.e. the upper most power semiconductor module in Fig. 1) and the package further comprises a second power semiconductor module positioned adjacent the first power semiconductor module within the housing  (i.e. power semiconductor module directly under the first power semiconductor module in Fig. 1) and having a first major surface and an opposite second major surface, wherein the first major surface of the second power semiconductor module faces toward the second major surface of the first power semiconductor module and toward the top of the housing, wherein the opposite second major surface of the second power semiconductor module faces toward the bottom of the housing  (Katou, Fig. 1).
Katou, however, does not explicitly teach that 21the opposite distal ends of the second array of heat transfer elements are directly physically bonded to the first major surface of the second power semiconductor module.  
Matsuzawa, in a similar field of endeavor, teaches in Figs. 1-3 and 28-29 (Figs. 3 and 29 shown below) and related text that when a package for a power semiconductor device comprises a first and a second power semiconductor modules (e.g. elements encapsulated by sealing resin 7, Figs. 1-3 and 29 and ¶[0053]) a heat transfer elements (e.g. 4, Figs. 3 and 29 and ¶[0053]) similar to that disclosed by Katou can be shared between the first and the second power semiconductor modules so that the opposite distal end of the second heat transfer element is directly physically bonded to the first major surface of the second power semiconductor module (Fig. 29 and ¶[0053]), rather than including separate heat transfer elements on both sides of each of the first and the second power semiconductor module as disclosed by Katou (Fig. 1,  corresponding to the package disclosed by Matsuzawa in Fig. 3).  Accordingly, since the two types of packages for a power semiconductor device were art recognized equivalents, including a second power semiconductor module adjacent to the first power semiconductor module such that the opposite distal ends of the second array of heat transfer elements of Katou are directly physically bonded to the first major surface of the second power semiconductor module, as disclosed by Matsuzawa, would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains as such structures were are recognized equivalents.

    PNG
    media_image3.png
    798
    566
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    550
    574
    media_image4.png
    Greyscale



Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grassmann et al. (US 2018/0082925, hereinafter “Grassmann”) in view of Katou (US 2014/0091452, hereinafter “Katou”).
Regarding claim 8, Grossmann teaches in Fig. 2 (shown below) and related text a package for a power semiconductor device, the package comprising: 
a housing (152, Fig. 2 and ¶[0076]) having a longitudinal axis, a top, and a bottom (Fig. 2); 
a power semiconductor module (100, Fig. 2 and ¶¶[0002] and [0076]-[0080]) disposed within the housing and having a first major surface that faces toward the top of the housing and an opposite second major surface that faces toward the bottom of the housing (Fig. 2);
a first fluidic channel (154, Fig. 2 and ¶[0077]) extending in a longitudinal direction parallel to the longitudinal axis of the housing between the top of the housing and the first major surface of the power semiconductor module; 
a first array of heat transfer elements (158, Fig. 2 and ¶[0087]) disposed within the first fluidic channel (Fig. 2) and having proximal ends arranged (¶0087]) to the first major surface of the power semiconductor module (i.e. top surface of power module in Fig. 2) and opposite distal ends extending away from the power semiconductor module toward the top of the housing (Fig. 2); 
a second fluidic channel (154, Fig. 2 and ¶[0077]) extending in the longitudinal direction between the bottom of the housing and the second major surface of the power semiconductor module (Fig. 2); and 
a second array of heat transfer elements (158, Fig. 2 and ¶[0087]) disposed within the second fluidic channel (Fig. 2) and having proximal ends arranged (¶0087]) to the second major surface of the power semiconductor module (i.e. bottom surface of power module in Fig. 2) and opposite distal ends extending away from the power semiconductor module toward the bottom of the housing (Fig. 2), 
wherein heat transfer fluid (¶[0077]) flowing in the longitudinal direction through the first fluidic channel contacts the first major surface of the power semiconductor module and the first array of heat transfer elements (Fig. 2 and ¶[0077]), and 
wherein heat transfer fluid (¶[0077]) flowing in the longitudinal direction through the second fluidic channel contacts the second major surface of the power semiconductor module and the second array of heat transfer elements (Fig. 2 and ¶[0077]).


    PNG
    media_image5.png
    330
    779
    media_image5.png
    Greyscale


While Grassmann does not explicitly teach that the first and second array of heat transfer elements are physically bonded to the first and second major surfaces of the power semiconductor module respectively, physically bonding the first and second array of heat transfer elements to the first and second major surfaces of the power semiconductor module would have been within the capabilities of one of ordinary skill in the art in order to prevent displacement of the array heat transfer element in the package as evidenced by Katou.  Specifically, Katou, in a similar field of endeavor, teaches in Fig. 1 and related text a package for a power semiconductor device similar to that disclosed by Grassmann that includes first and second array of heat transfer elements (18 and 19, Fig. 1 and ¶[0054]) that are physically bonded to the first and second major surfaces of the power semiconductor module (¶[0066]) in order to prevent displacement of the array heat transfer element within the package.
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results and as such it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to physically bond first and second array of heat transfer elements to the first and second major surfaces of the power semiconductor module in the package disclosed by Grassmann as disclosed by Katou in order to prevent displacement of the array heat transfer element within the package
	Regarding claim 14 (8), the combined teaching of Grassmann and Katou discloses wherein the top and the bottom of the housing are discrete components bonded to one another via an adhesive or sealant (i.e. sealing member 156, Fig. 2 and ¶[0086]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/           Examiner, Art Unit 2829                                                                                                                                                                                             


/SHAUN M CAMPBELL/           Primary Examiner, Art Unit 2829                                                                                                                                                                                             	8/3/2022